Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there were presented and necessarily passed upon questions under the Constitution of the United States as follows: Defendant contended that admission into evidence of material obtained in the course of an allegedly illegal search and seizure and a confession allegedly involuntary as a matter of law was a denial and depriva*674tion of his rights under the Fourth and Fourteenth Amendments of the Constitution of the United States. The Court of Appeals held that there was no such denial or deprivation. [See 11 N- Y 2d 1098.]